Exhibit 10.30

1st AMENDMENT TO SERVICES AGREEMENT

THIS 1ST AMENDMENT TO SERVICES AGREEMENT (the “Amendment”) is made and entered
into between Tenet Healthsystem Norris, Inc., a California corporation, doing
business as USC/Kenneth Norris Jr. Cancer Hospital (“Hospital”) and HemaCare
Corporation, a California corporation (“HemaCare”).

RECITALS

A. Hospital and HemaCare are parties to that certain Services Agreement
effective January 30, 2003 (the “Agreement”) for the provision of Therapeutic
Hemapheresis (TA) and Stem Cell services (the “Services”); and

B. Hospital and HemaCare desire to amend certain terms and conditions of the
Agreement regarding Term and Termination as set forth herein below.

NOW THEREFORE, in consideration of the foregoing premises and for valuable
consideration the receipt of which is acknowledged by the parties, Hospital and
Provider agree to amend the Agreement as follows:

1. Deletion of reference to Agreement Term as month-to-month and condition of
termination by either party from lead paragraph.

2. Addition of - “III. E. Term.

The extended term of this Agreement (“Extended Term”) shall be two (2) years,
commencing on April 1, 2006 through March 31, 2008, and may be renewed for an
additional two-year term (“Renewal Term”) upon mutual and written agreement of
the parties. Collectively, the Extended Term and the Renewal Term are referred
to herein as the “Term”.”

3. Addition of - “III. F. Termination.

Termination Without Cause. At any time during the Term of this Agreement, either
party may, in its sole discretion, terminate this Agreement without cause by
giving the other party at least 30 days' prior written notice. If such notice is
given by Hospital, Hospital may, in its sole discretion, at any time prior to
the effective date of such termination, relieve HemaCare of HemaCare's duties
hereunder as long as Hospital continues to perform its obligations under this
Agreement until the effective date of such termination.”

4. GENERAL. If provisions of this Amendment and the Agreement conflict, the
provisions of this Amendment shall prevail. Except as specifically amended
herein, all terms and conditions of the Agreement shall remain in full force and
effect.

[SIGNATURES FOLLOW ON NEXT PAGE] 

 

 



TENET HEALTHSYSTEM NORRIS, INC.,   HEMACARE CORPORATION, A CALIFORNIA
CORPORATION,   A CALIFORNIA CORPORATION D/B/A USC/KENNETH NORRIS JR.
CANCER HOSPITAL                           By: /s/ Ted Schreck   By: /s/ Judi
Irving Name: Ted Schreck   Name: Judi Irving Title: Chief Executive Officer  
Title: President and CEO Date: 4/4/06   Date: 3/28/06

 

 

 

 

ADDENDUM TO THE

THERAPEUTIC APHERESIS SERVICES AGREEMENT

 

RECORD RETENTION FOR CELLULAR THERAPY PRODUCT ADMINISTRATION

This ADDENDUM TO THE THERAPEUTIC APHERESIS SERVICES AGREEMENT between HemaCare
Corporation/Coral Blood Services and Tenet Healthsystem Norris, Inc., a
California corporation, d/b/a USC Kenneth Norris Jr. Cancer Hospital
(“Hospital”) specifies the Record Retention requirements for Cellular Therapy
Product Administration.

Hospital agrees to create and maintain records as follows:

  Minimum Retention Record             Time in Years     Administration product
verification, including: 10     1. Recipients name and identifier(s).       2.
Product identifier(s).       3. Names and/or identifiers of persons verifying
that the product is the product intended for the patient.       4. Name and/or
identifier of the person administering the product.       5. Date and time that
product administration was initiated       Records of administration: 10    1.
Date and time that product administration was completed.      2. Names and/or
identifiers of persons who administered the product.      3. Whether any adverse
reactions occurred and reference to appropriate documentation of adverse
reaction forms.      4. Product type.      5. Unique product identifier(s).  
   6. Name and identifiers) for the intended recipient, if applicable.      7.
Date and time of issue.      8. Name and affiliation of the person issuing the
product.      9. Name and affiliation of the person to whom the product was
issued.      10. Visual inspection before administration.      11. All pertinent
administration event information, including the patient's vital signs and the
time of all recorded events.  

 

 

 

 

 

  Minimum Retention Record             Time in Years     Autologous recipient
records, including: Indefinite     1. Patient identification and diagnosis.  
   2. Medical history and physical examination.      3. Informed consent.  
   4. Interpretation of ABO group and Rh type and tests for infectious disease
markers.      5. Any adverse reaction suspected to be linked to the cellular
therapy product administration.      6. Outcomes of transplantation, including
engraftment data on the HPC transplant recipient.      7. Any data required to
be maintained by IRB-, IND-, IDEapproved, or other protocol.       Allogeneic
recipient records, including: Indefinite     1. Patient identification and
diagnosis.      2. Medical history and physical examination.      3. Informed
consent.      4. Interpretation of ABO group and Rh type and tests for
infectious disease markers; detection and identification of unexpected red cell
antibodies; HLA determinations; and red cell compatibility testing with the
intended donor.      5. Any adverse reaction suspected to be linked to the
product administration.      6. Outcomes of transplantation, including
engraftment data on the recipient.  

 

THE PARTIES HERETO have executed this Addendum on the 19 day of Sept, 2006.



HOSPITAL   HEMACARE CORPORATION   CORAL BLOOD SERVICES       /s/ Debbie Walsh  
/s/ Judi Irving Debbie Walsh   Judi Irving Administrator/Chief Operating Officer
  Chief \ Executive Officer



 

 